Exhibit 10(iii)A(55)


AMENDMENT NO. 1
TO
CHANGE IN CONTROL AGREEMENT


THIS AMENDMENT made and entered into on the date set forth below by and between
ACUITY BRANDS, INC. (the “Company”) and Karen J. Holcom (“Executive”);


W I T N E S S E T H


WHEREAS, the Company and Executive entered into a Change in Control Agreement,
dated as of March 28, 2018 (“CIC Agreement”), providing for the payment of
certain compensation and benefits to Executive if Executive’s employment is
terminated in connection with a Change in Control (as defined in the CIC
Agreement); and


WHEREAS, the parties now desire to amend the CIC Agreement in the manner
hereinafter provided;


NOW, THEREFORE, the CIC Agreement is hereby amended, as follows:


1.
Section 3.1(b) is amended by adding a new subparagraph 3.1(b)(6) as follows:

(6) Any benefit payable in accordance with the terms of the Acuity Brands, Inc.
2002 Supplemental Executive Retirement Plan, as Amended and Restated Effective
July 1, 2019, except as otherwise noted (the “SERP”); provided that if
Executive’s Termination Date occurs prior to the date that Executive has three
(3) Years of Credited Service (as defined in the SERP), Executive shall be
deemed to have earned three (3) Years of Credited Service thereunder.
2.
This Amendment to the CIC Agreement shall be effective on August 20, 2019.
Except as hereby modified, the CIC Agreement shall remain in full force and
effect.

    
IN WITNESS WHEREOF, the parties have executed this Amendment on the date(s)
written below.
 
 
COMPANY
 
 
 
EXECUTIVE
 
ACUITY BRANDS, INC.
/s/ Karen J. Holcom
 
By:
/s/ Vernon J. Nagel
Karen J. Holcom
 
 
VERNON J. NAGEL
 
 
 
Chairman, President and CEO
 
 
 
 
Date:   8/22/2019                                                         
 
Date:  8/20/2019                                                         






